Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group III, claims 10-15, and SEQ ID NOs: 1 and 2 in the reply filed on May 27, 2022 is acknowledged.  
Claims 1-9 and 16 are directed to non-elected inventions are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Claim 15 is directed to SEQ ID NO: 138 is also withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  SEQ ID NO: 138 is an RNA expression cassette not directed to elected SEQ ID NO: 2 encoding SEQ ID NO: 1.  However, RNA expression cassette SEQ ID NO: 7 (currently cancelled by Applicant) will be included in the present examination as it is directed to down-regulate elected SEQ ID NO: 2 encoding SEQ ID NO: 1.
Species like CRISPR, TALON, nanobodies, EMS mediated gene knockout, T-DNA mediated gene knockout, conventional mutagenesis, conventional targeted breeding, BADC2, BADC3 and artificial genes containing BADC motifs; and all SEQ ID NOs except SEQ ID NOs: 1, 2 (elected) and 7 (currently cancelled by Applicant) are also withdrawn from present examination as drawn to non-elected inventions.
	Accordingly, claims 10-14 in conjunction with the elected SEQ ID NO: 2 encoding SEQ ID NO: 1 and RNAi construct as set forth in SEQ of SEQ ID NO: 7 (currently cancelled by Applicant) which is directed to BADC1 gene down-regulation are examined on merits in this Office action.  This restriction is made FINAL.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copies of Applicant’s IDS form 1449 filed in the papers of 11/01/2021 and 11/04/2020 are attached to the instant Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities:  
It is noted that the specification at page 6, lines 16-17 says SEQ ID NO: 1 is BCCP1 protein and SEQ ID NO: 2 is BCCP2 protein.  This appears to be incorrect.  SEQ ID NO: 1 is BADC1 protein sequence from Arabidopsis encoded by the Arabidopsis genomic sequence as set forth in SEQ ID NO: 2 as described at lines 30 of page 8 through line 2 of page 9.  Applicant is advised to check the whole specification for such errors.
Appropriate correction/clarification is requested.
Claim Objections
4.	Claim 10 is objected to because of the following informalities:  
	Claim 10 is objected for being dependent on non-elected claim 2.
The recitation “gene” (see non-elected parent claims of claim 2) implies that the structure comprises the coding sequence and the associated promoter, terminator, enhancer and/or repressor regulatory encoding regions are also a part of the structure (see The Federal Register, Vol. 66, No. 4, Friday, January 5, 2001 at page 1108, left column, Endnote 13).  In the instant case, it is suggested to make appropriate amendments that reflects that suppression of BADC1 coding sequence encoding endogenous BADC1 protein results in increased oil content.
	Appropriate action is requested.
   Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.         Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 10-11 read on a wild type seed (part of genetically modified plant) or wild type seed cells (cells of genetically modified plant or part thereof) obtained from a genetically modified plant comprising silencing endogenous BADC1 gene as instantly claimed (elected), which is unpatentable to Applicant.  
Given meiotic segregation during the formation of male and female gametes, and genetic reassortment and recombination following pollination leading to seed production, the claims broadly read on wild-type seed cells, a wild-type progeny or wild type offspring of wild type progeny which are derived from a wild type seed of the instantly claimed plant, which are products of nature.  Thus instantly claimed products have the same characteristics as those found naturally in the genome or as cellular precursors thereof and therefore do not constitute patentable subject matter.  The wild type seed can also naturally comprise increased seed oil due to variety of naturally occurring genetic events happening naturally in wild.  See American Wood v. Fiber Disintegrating Co., 90 U.S. 566 (1974), American Fruit Growers v. Brodgex Co., 283 U.S. 2 (1931), Funk Brothers Seed Co. v. Kalo Inoculant Co., 33 U.S. 127 (1948), Diamond v. Chakrabarty, 206 USPQ 193 (1980). 
  The instantly claimed invention reads on a product of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed product has the same characteristics as those found naturally thereof and therefore do not constitute patentable subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for a transgenic plant, transgenic plant part or transgenic seed, comprising transformation of said plant or part thereof (including seed) with a plant transformation vector comprising an RNAi expression cassette as set forth in SEQ ID NO: 7, wherein said expression cassette is directed to down-regulate or eliminate expression of plant endogenous BADC1 gene as set forth in SEQ ID NO: 2 and its encoded BADC1 protein as set forth in SEQ ID NO: 1, and wherein said down-regulation results in increasing the activity level of ACCase of said transgenic plant or seed derived thereof, and which results in increase in seed oil content of said transformed plant, does not reasonably provide enablement for (i) down-regulating any BADC1 gene and its encoded protein in any plant, and (ii) down-regulating BADC1 gene as set forth in SEQ ID NO: 2 and its encoded protein in a plant by a method that does not involve the plant transformation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	Claims are broadly drawn to a plant, or a part thereof, comprising increasing the activity level of ACCase in a plant by total or partial silencing of BADC1 gene in said plant, and wherein said plant produces seed comprising increased seed oil content.	
Claims are also directed to total or partial silencing of any BADC1 gene from any source using any method of gene silencing (see non-elected parent claim 2)
The specification only providing guidance on a method of obtaining transgenic Arabidopsis thaliana plants with reduced endogenous transcript levels of AtBADC1 coding sequence which encodes SEQ ID NO: 1 using synthetic RNAi expression cassette directed towards endogenous AtBADC1 as set forth in SEQ ID NO: 2 which encodes AtBADC1 protein of SEQ ID NO: 1.  The transgenic plants exhibited partial silencing of said endogenous BADC1 gene expression and exhibited higher seed oil content in said transgenic Arabidopsis plant.  See in particular, Example 11, pages 47-49, Table 2.
The breadth of claim encompasses mRNA expression inhibitory sequences directed to any endogenous plant BADC1 gene by using antisense, RNAi, miRNA inhibitory sequences targeted to any plant BADC1 derived from any plant source.
The instantly claimed invention encompasses using sense, antisense, RNAi, micro RNA based gene suppression methods to obtain the claimed plant or part thereof.
Using DNA sequences to reduce expression of the endogenous corresponding gene through the mechanism of sense suppression produces unpredictable results.  See for example, Gutterson (HortScience 30:964-966,1995) who teaches that the chrysanthemum and petunia chalcone synthase (CHS) genes are 70% identical to each other, and that transforming petunia plants with the chrysanthemum CHS gene did not co-suppress the endogenous petunia CHS gene (page 965, left column, second paragraph).  Gutterson reports similar data using another petunia gene in the anthocyanin pathway.  Also see Bruening (Proc. Natl. Acad. Sci., 95:13349-13351, 1998) who teaches that the occurrence of gene silencing by sense suppression may be the unwanted outcome when goal is overexpression, and only few silenced plant lines may appear, and such lines generally will not hold to character when propagated by seed (see in particular, page 13350, lines 10-14).
Antisense suppression of gene expression is highly unpredictable, and the prior art suggests that success depends on the % identity between the sequence of the antisense construct and the target gene sequence.  See Elomaa et al. (Molecular Breeding, 2:41-50, 1996; paragraph bridging pages 47-48, in particular).  Also see Colliver et al. (Plant molecular Biology, 35:509-522, 1997) who teach that down-regulating the expression of a gene family through antisense method is highly unpredictable.  Colliver et al. showed that transformation of bird's foot trefoil with a construct that was antisense to bean chalcone synthase resulted in transformants with increased levels of chalcone synthase transcripts due to increased transcription of other members of the gene family (see page 519 left column paragraph 2, in particular).  
The state-of-the-art teaches antisense molecules require 100% base pair conservation between the antisense molecule and its target.  The Office contends that antisense and co-suppression operate by the same mechanism.  Emery et al. (Current Biology 13:1768-1774, 2003) teach experiments in which a target sequence of a micro-RNA (miRNA) was changed by two base-pairs.  The altered base-pairs caused the complementary micro-RNA not to bind to the target sequence, which subsequently led to an increased expression of the target sequence's encoded protein (page 1769, right column, 2nd full paragraph).
Furthermore, using DNA sequences to reduce expression of the endogenous corresponding gene using RNAi based suppression methods is highly unpredictable.  See for example, Arziman et al. (Nucleic Acids Research, 33:582-588, 2005; see in particular abstract and introduction) who teach that although a dsRNA should be designed to match to one specific gene, off-target effects can occur if siRNAs have sequence homology to genes that are not supposed to be targeted.  The knock-down of target might differ depending on the efficiency of siRNA derived from long dsRNA.  It is further maintained that the stability of a double-stranded RNA would also depend upon a number of factors, such as sequence composition (e.g., GC content), thermodynamic stability and sequence length etc.  
Applicant has not taught how one makes or isolates sequences with unspecified changes in the nucleotide sequences that would be used as RNA inhibitory sequences directed to any BADC1 sequences to down-regulate or eliminate their expression as encompassed by Applicants' broad claims.  Applicant has not taught which regions of the respective polynucleotides can be used to amplify any of said polynucleotides or which regions can be used as a probe to isolate any of said polynucleotide sequences.  Applicant has not taught how antisense or co-suppression based methods of down-regulating the expression of endogenous plant BADC1 gene from diverse sources that would produce a useful trait (e.g. increased in seed oil) as encompassed by the breadth of the claims.
In the absence of adequate guidance, undue trial and error experimentation would have been required by one skilled in the art at the time the claimed invention was made to screen through the multitude of non-exemplified sequences, either by using non-disclosed fragments of sequences encoding BADC1 gene encoding proteins in diverse plant sources as probes or by designing primers to undisclosed regions of sequences encoding BADC1 gene encoding proteins, and isolating or amplifying fragments, subcloning the fragments, producing expression vectors and transforming plants therewith, in order to identify those, if any, that when over-expressed will inhibit expression of endogenous plant BADC1 gene encoding proteins from diverse sources and which results in an improved trait (e.g. increased seed oil) as encompassed by the breadth of the claims.
	Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plant cells or plants transformed therewith to identify those with improved characteristics as claimed upon reducing or eliminating the expression of any BADC1 gene from any plant species by using the instantly claimed method for its full scope.
The instantly claimed invention encompasses using any methods to obtain the claimed plant or a part thereof.
The specification fails to provide guidance on increasing the activity level of ACCase in a plant by total or partial silencing of BADC1 gene (e.g. SEQ ID NO: 2) in said plant, and wherein said plant produces seed comprising increased seed oil content.	
  The specification provides no guidance on up-stream regulatory factors, for example, that may be necessary in stimulating a partial or complete suppression of endogenous BADC1 gene (SEQ ID NO: 2) in a plant resulting in increase in endogenous ACCase, and thereby increasing seed oil content in the plant or a part thereof.
The specification only providing guidance on a method of obtaining transgenic Arabidopsis thaliana plants with reduced endogenous transcript levels of AtBADC1 coding sequence which encodes SEQ ID NO: 1 using synthetic RNAi expression cassette (SEQ ID NO: 7) directed towards endogenous AtBADC1 as set forth in SEQ ID NO: 2 which encodes AtBADC1 protein of SEQ ID NO: 1.  The transgenic plants exhibited partial silencing of said endogenous BADC1 gene expression and exhibited higher seed oil content in said transgenic Arabidopsis plant.  See in particular, Example 11, pages 47-49, Table 2.
In the absence of guidance, it would require undue experimentation to obtain instantly claimed plant or part thereof without transforming plant with a gene suppression RNAi cassette as set forth in SEQ ID NO:7.
Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with partial or complete suppression of endogenous BADC1 gene (SEQ ID NO: 2) in a plant resulting in increase in endogenous ACCase, and thereby increase seed oil content in the plant or a part thereof, if such plants or parts thereof are even obtainable.

Thus given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention for its full scope.
7.	Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 
A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 
See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a plant, or a part thereof, comprising increasing the activity level of ACCase in a plant by total or partial silencing of BADC1 gene in said plant, and wherein said plant produces seed comprising increased seed oil content.	
The specification however, only describes a method of obtaining transgenic Arabidopsis thaliana plants with reduced endogenous transcript levels of AtBADC1 coding sequence which encodes SEQ ID NO: 1 using synthetic RNAi expression cassette directed towards endogenous AtBADC1 as set forth in SEQ ID NO: 2 which encodes AtBADC1 protein of SEQ ID NO: 1.  The transgenic plants exhibited partial silencing of said endogenous BADC1 gene expression and exhibited higher seed oil content in said transgenic Arabidopsis plant.  See in particular, Example 11, pages 47-49, Table 2.
	Breadth of claims encompass large genus having unknown and uncharacterized structures (species) having the function of silencing expression of any BADC1 gene to increase endogenous ACCase, and thereby increase plant seed oil content.
	The specification fails to describe representative species of Applicant’s broadly claimed genus and thus their function of increased seed oil content is either unknown or unpredictable, or cannot be reliably predicted.
Thus one of skilled in the art would not expect all unrelated and unknown sequences as encompassed by the breadth of claims that would result in instantly claimed function of increased seed oil content.  The specification does not describe silencing or down-regulation of which sequence(s) as encompassed by the breadth and scope of the Applicant’s broadly claimed genus would confer the function of increased seed oil content and which would not.  
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of a functional RNAi cassette of SEQ ID NO: 7 (directed towards SEQ ID NO: 2 encoding SEQ ID NO: 1).  Applicant’s broadly claimed genus encompasses structures whose function is unrelated or unknown to the function of increased seed oil content.  The specification fails to describe the function of increased seed oil content for representative species of Applicant’s broadly claimed genus.
The only species described in the specification is SEQ ID NO:7 which downregulates expression of SEQ ID NO: 2 (BADC1 gene) encoding BADC1 protein as set forth in SEQ ID NO: 1.
Structure of RNAi cassettes or inhibitory structures comprising sequences from diverse sources directed to BADC1 gene sequences from diverse sources as encompassed by the breadth and the scope of claims are not described, and thus their function is unknown.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NO: 7 which downregulates expression of SEQ ID NO: 2 (BADC1 gene) encoding BADC1 protein as set forth in SEQ ID NO: 1.is insufficient to describe the claimed genus. 
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,883,113 (‘113 thereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘113 claims are directed to species which read on instantly claimed plant and parts thereof.  The specification of patent ‘113 also describes transgenic soybean and/or Brassica species which are instantly claimed.
The patent ‘113 claims are directed to a plant, part thereof or seed having increased seed oil content by total or partial silencing of BADC1 gene using RNAi construct, wherein RNAi construct as set forth SEQ ID NO: 7 (directed to SEQ ID NO: 2 encoding SEQ ID NO: 1) is also used in creating increate plant and parts thereof, and wherein instant RNAi construct as set forth in instant SEQ ID NO: 7 (directed to SEQ ID NO: 2 encoding SEQ ID NO: 1) is 100% identical to patent ‘113  RNAi construct of SEQ ID NO: 7.  Thus, instant plant, plant part claims 10-14 are encompassed by plant, or plant part thereof of patent ‘113 claims 1 and 2.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shanklin et al. (US Patent Publication No. 2014/0230091 A1, Published August 14, 2014) and further in view of Bourrellier et al. (PNAS, 107:502-507, 2010), Cahoon et al. (US Patent Publication No. US 2003/0110533 A1, Published June 12, 2003), Salanoubat et al. (GenBank Sequence Accession No. NM_115471; Published January 22, 2014) and Wesley et al. (The Plant Journal, 27:581-590, 2001).
Shanklin et al. teach that plant acetyl-CoA carboxylase (ACCase) is a biotin-dependent enzyme that catalyzes the first committed enzymatic step in fatty acid biosynthesis. This involves the irreversible carboxylation of acetyl-CoA to produce malonyl-CoA through its two catalytic activities, biotin carboxylase (BC) and carboxyltransferase (CT).  See paragraph [0067].  Shanklin et al. also state at paragraph [0067]:
“ACCs have been found in most living organisms, including archea, bacteria, yeast, fungi, plants, animals and humans. In most eukaryotes, ACC is a multi-domain enzyme (a homomeric form) whereby the BC, BCCP and CT activities are located on a large polypeptide (>200 kDa). Prokaryotes have multi-subunit ACCs composed of several polypeptides encoded by distinct genes. Biotin carboxylase (BC) activity, biotin carboxyl carrier protein (BCCP) is each contained on a different subunit, with the encoding genes usually referred to as accC and accB respectively. The carboxyl transferase (CT) activity is split over two peptides, alpha-carboxyl transferase (encoded by accA) and beta-carboxyl transferase (encoded by accD). In Archea, the alpha and beta subunit are encoded by one gene. Most plants, except Graminea, contain both the heteromeric, "prokaryotic", form and the homomeric "eukaryotic" form. The heteromeric form is located in the plastids and is used for the de novo synthesis of fatty acids. Three of the encoding genes (for biotin carboxylase, biotin carboxyl carrier protein, and the .alpha.-carboxyl transferase subunit) are nuclear encoded, while the gene coding for the .beta.-carboxyl transferase is located on the plastid genome. The homomeric form is located outside of the plastids, in the cytosol, Graminea do not contain the "prokaryotic" form of ACC, but contain the homomeric form both in plastids and cytosol.”

Shanklin et al. clearly teach increasing plant seed oil content by preventing feedback inhibition by 18:1 Coenzyme A or 18:1-Acyl Carrier Protein of the plastidic CoA-carboxylase enzyme in cells of plant seed by overexpressing in said plant an acetyl CoA carboxylase enzyme or subunit thereof from organisms that uses 3-hydroxypropionate cycle for carbon fixation, or use acetyl CoA carboxylase enzyme which is insensitive to said feedback regulation.  The reference further teaches increasing seed oil content by transgenic expression of alternative ACC subunits or Acyl-CoA Binding proteins to increase seed oil content by allowing to prevent or circumvent feedback inhibition of acetyl-CoA carboxylase in plant cells.  The reference further teach that transgenic plant or part thereof is for example, soybean (Glycine max), Brassica sp. See in particular, examples 1-10; Table 3; claims; paragraph [0029].
Bourrellier et al. teach plant (plastidial) acetyl-CoA carboxylase activity is regulated by PII protein.  The reference further teaches that Arabidopsis PII protein (located in plastids) induced inhibition of ACCase activity by reducing ACCase enzymatic activity by at least 50% as compared to control.  The reference further teaches that PII protein interacts with biotin carboxyl carrier protein subunits of the plastidial ACCase as well as biotin/lipoyl attachment domain containing proteins in plant.  Bourrellier et al. further teach a method of total silencing PII protein to prevent interaction of endogenous PII with the ACCase and thus reverse the inhibitory effect of PII protein on ACCase activity.  See in particular, abstract; figures 1-5; table 1; pages 502-504; materials and methods.
Cahoon et al. at paragraph [0003] teach by stating as follows:
“Formation of malonyl-coenzyme A (malonyl-CoA) is the first committed step in the de novo fatty acid biosynthesis which produces 16 and 18 carbon fatty acids. This step is catalyzed by acetyl-CoA carboxylase and is subject to feed-back inhibition by long-chain fatty acids. Acetyl-CoA carboxylase exists in plants in either monomeric or tetrameric forms. The tetrameric form is composed of biotin carboxyl carrier protein (BCCP), biotin carboxylase (BC), alpha-carboxyltransferas- e (alpha-CT), and beta-carboxyltransferase (beta-CT) subunits. In higher plants the beta-CT subunit is plastid-encoded and the other three subunits are nuclear-encoded. Although initial reports suggest that in each plant there is only one isozyme for each subunit, there appear to be multiple isozymes for each subunit. Sequences encoding acetyl-CoA carboxylase BCCP subunits have been reported for Arabidopsis thaliana”

Cahoon et al. also teach plant ACCase activity can be altered by total or partial silencing of BCCP1 (biotin carboxyl carrier protein subunit) gene using gene suppression based methods.  See in particular, paragraphs [0014], [0015], [0024], [0063], [0067], [0084].  It may be noted that BCCP1 is an ortholog of BADC1 as admitted by the Applicant in the specification (see instant specification at paragraphs [0016, [0017]; Figures 4 and 5).  
Salanoubat et al. teach BADC1 coding nucleotide sequence and the amino acid sequence of the encoded BADC1 protein from Arabidopsis, wherein the BADC1 protein sequence taught in the reference has 100% amino acid sequence identity to instant AtBADC1 sequence of SEQ ID NO: 1.  The coding sequence taught in the reference is a cDNA sequence which carries RNAi sequence corresponding to bases 774 to 1034 of the cDNA sequence (accession AT3G56130.1)present in instant RNAi expression construct as set forth in SEQ ID NO: 7.  See pages 1-2.
Wesley et al. teach hpRNA (hairpin RNA; same as RNAi; double stranded inhibitory RNA) based method of gene silencing in plants.  The reference also teaches that double-stranded inhibitory RNA is a highly efficient method of silencing endogenous plant genes when compared to sense, antisense or co-suppression based methods of silencing or suppressing plant gene expression.  The reference further teaches that about 90-100% independent transgenic plant exhibit gene silencing using this method.  The reference also teaches a method of making DNA constructs which produce double stranded inhibitory RNA upon expression in a plant.  See in particular, page 581, abstract; page 582, figure 1; page 585, figure 3; page 586, figure 4; page 587, table 1, figure 5; page 588, figure 6; pages 588-589, materials and methods.
Given (i) Shanklin et al. teach that plant (plastidic) ACCase subunit(s) overexpression can prevent feedback inhibition of ACCase, resulting in increase in seed oil content, (ii) Bourrellier et al. teach that plant (plastidial) ACCase activity can be positively up-regulated by silencing the expression of PII protein which otherwise reduces activity of ACCase by binding with biotin carboxyl carrier protein subunits of the plastidial ACCase, and (iii) Cahoon et al. teach plant (plastidic) ACCase activity can be positively up-regulated by total or partial silencing of BCCP1 (biotin carboxyl carrier protein subunit) gene and Applicant’s own admission that BCCP1 is an ortholog of BADC1, it would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have silenced any biotin/lipoyl attachment containing protein, including Cahoon et al. BCCP1 or Salanoubat et al. BADC1 using any well known gene suppression method, including Wesley et al. RNAi based gene suppression method targeting any region of  Salanoubat et al. BADC1 cDNA, including the one present in instant RNAi construct of SEQ ID NO: 7, and using any vector backbone, including the present in instant SEQ ID NO: 7 as matter of design choice and thus arrive at the Applicant’s claimed invention with a reasonable expectation of success and without any surprising results.
It would have been obvious to one of ordinary skill in the art prior to earliest filing date of the claimed invention to combine the teachings of Shanklin et al., Bourrellie et al., Cahoon et al., and Salanoubat et al., and using the teachings of Wesley et al. to arrive instantly claimed plant, plant part or seed derived thereof with a reasonable expectation of success and without any surprising results.  
It would have been obvious that altered fatty acid and/or triacylglycerol production in plants, comprising altering activity levels of the committed step for de novo fatty acid biosynthesis, acetyl-CoA carboxylase (ACCase), wherein said altering comprises increasing the activity level of ACCase as taught by Shanklin et al., and further wherein increasing the activity level of ACCase is by total or partial silencing of one or more biotin/lipoyl attachment domain containing (BADC) genes, based on the combined teachings of Bourrellier et al., Cahoon et al., and Salanoubat et al. would have led to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
At the time the invention was made, it would have been prima facie obvious, and within the scope of an ordinary skill in the art to use cosuppression constructs by designing RNAi (double stranded inhibitory RNA) construct using any method of designing RNAi construct including the one taught by Wesley et al. to suppress the endogenous BADC1 gene expression with a reasonable expectation of success.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
10.	Claims 10-14 are rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer.



/VINOD KUMAR/Primary Examiner, Art Unit 1663